DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending and examined below. This action is in response to the claims filed 1/18/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(f) and 35 U.S.C. § 112(b) filed on1/18/22, regarding 35 U.S.C. § 112(f) and 35 U.S.C. § 112(b) are persuasive in view of amendments and arguments filed 1/18/22. 35 U.S.C. § 112(f) and 35 U.S.C. § 112(b) are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on1/18/22, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 1/18/22. 35 U.S.C. § 102 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Zhuang et al. (US 2018/0188727) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US 2019/0042859) in view of Zhuang et al. (US 2018/0188727).

Regarding claims 1 and 6, Schubert discloses a system for determining path confidence level including an automatic driving assistance device comprising: a situation recognition processor which calculates situation recognition information on a peripheral situation of a vehicle based on sensor information indicating information on a periphery of the vehicle performing automatic driving, map information including a travel route of the vehicle, and motion information indicating a state of the vehicle (¶21 and ¶27-28 – sensor data corresponding to the recited sensor information depicting a peripheral situation, obstacle avoidance corresponding to the recited information on the periphery of a vehicle performing automatic driving, saved map data including navigation path corresponding to the recited map information including a travel route, information on remote, autonomous, and semi-autonomous controls corresponding to the recited motion information indicating a state of a vehicle); 
an experience information database which includes driving control function-road information on at least a plurality of driving control functions, a driving control function achievement value indicating an achievement degree of each of the plurality of functions, and a road on which each of the plurality of driving control functions has been executed, as experience information reflecting execution results of the plurality of driving control functions during automatic driving travel of the vehicle on the road, and in which the experience information, and an identification of the road is recorded in association with the situation recognition information (¶27-29 – model may have been trained based on previously determined navigation paths for similar locations including saved map data inherently must include a database of the previous information where Fig. 5 discloses a local dispatch, central dispatch system, and user database, each of which could be storing the experience information, confidence level corresponding to the recited achievement degree where the paths corresponding to the recited plurality of functions, Fig. 7b discloses that the paths include roads, and similarity/familiarity corresponding to the recited experience information reflecting execution results of functions); 
an experience information extraction processor which searches the experience information database based on the situation recognition information calculated by the situation recognition unit, and extracts the experience information corresponding to the situation recognition information from the experience information database (¶27-29 – control system determining a confidence level corresponding to the recited searching and extracting experience information based on similarity to recognition information); 
a control route calculation processor which calculates a control route including the road of which the driving control function achievement value is high, the route being a route when executing at least one of the plurality of driving control functions based on the experience information extracted by the experience information extraction processor (¶29-31 and ¶91 – plan autonomous control strategy for high confidence level corresponding to the recited plan control route when function achievement value is high);
a control determination processor which determines a control method for controlling the vehicle to execute at least one of the plurality of driving control functions on the control route calculated by the control route calculation unit, and generates control method information on the determined control method (¶29-31 and ¶91-92 – autonomous control strategy corresponding to the recited control method to execute the functions on the control route); and 
a control execution processor which operates the vehicle based on the control method information generated by the control determination processor to execute the automatic driving of the vehicle by performing the driving control functions on the road (¶91 – control system autonomously controlling the vehicle corresponding to the recited control execution).
While Schubert does disclose determining a path for an unmanned vehicle to traverse including sidewalks/walkways etc. it does not explicitly disclose the determination of specific control functions based on identification of the road and associated experience information however Zhuang discloses a method for operating autonomous driving vehicles including determining a specific motion plan corresponding to the recited driving control functions based on prior driving experiences or driving statistics under the same or similar driving environment including roadway based observations and conditions (¶17 and ¶37-38).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined driving experience based motion plan building of Zhuang with the system for determining path confidence level of Schubert in order to allow the vehicle to travel with minimal human interaction (Zhuang - ¶2).

 Schubert further discloses a communication processing processor which transmits and receives information via a communication network to and from a data center that manages a data center experience information database in which experience information reflecting execution results of a plurality of driving control functions during automatic driving travel of a plurality of automatic driving vehicles different from a host vehicle has been recorded in association with the situation recognition information (Fig. 5 and ¶28-30 – central dispatch center corresponding to the recited data center where navigation paths may be determined based on a vehicle's locomotive capabilities corresponding to the recited plurality of autonomous vehicles which includes the vehicle discussed corresponding to the recited host vehicle and confidence level is based on previous navigations of the same or similar situations), wherein 
the control route calculation processor searches the data center experience information database via the communication processing processor when the experience information corresponding to the situation recognition information does not exist in the experience information database, and extracts the experience information corresponding to the situation recognition information from the data center experience information database (¶23 – if the model has low confidence for a task corresponding to the recited recognition information does not exist, if the model is successful in performing a task, this information may be kept as additional training data for the model. corresponding to the recited extracting experience information).
While Schubert does disclose determining a path for an unmanned vehicle to traverse including sidewalks/walkways etc. it does not explicitly disclose the determination of specific 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined driving experience based motion plan building of Zhuang with the system for determining path confidence level of Schubert in order to allow the vehicle to travel with minimal human interaction (Zhuang - ¶2).

Regarding claims 3 and 8, Schubert further discloses the control route calculation processor extracts the experience information of a driving control function identical to a driving control function mounted on the host vehicle when extracting the experience information corresponding to the situation recognition information from the data center experience information database (¶24 – model based on similar locations or the same location at an earlier point in time corresponding to the recited extracting a function identical to a function of the host).
While Schubert does disclose determining a path for an unmanned vehicle to traverse including sidewalks/walkways etc. it does not explicitly disclose the determination of specific control functions based on identification of the road and associated experience information however Zhuang discloses a method for operating autonomous driving vehicles including determining a specific motion plan corresponding to the recited driving control functions based 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined driving experience based motion plan building of Zhuang with the system for determining path confidence level of Schubert in order to allow the vehicle to travel with minimal human interaction (Zhuang - ¶2).

Regarding claims 4 and 9, Schubert further discloses a control result evaluation processor which evaluates an execution result of the control execution unit, and updates the driving control function achievement value out of the experience information recorded in the experience information database based on the evaluated result (¶23 – if the model is successful in performing a task, this information may be kept as additional training data for the model).
While Schubert does disclose determining a path for an unmanned vehicle to traverse including sidewalks/walkways etc. it does not explicitly disclose the determination of specific control functions based on identification of the road and associated experience information however Zhuang discloses a method for operating autonomous driving vehicles including determining a specific motion plan corresponding to the recited driving control functions based on prior driving experiences or driving statistics under the same or similar driving environment including roadway based observations and conditions (¶17 and ¶37-38).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined driving experience based motion plan building of Zhuang with the system for 

Regarding claims 5 and 10, Schubert further discloses in the experience information database, environment information indicating an environmental situation of the periphery of the vehicle and time information indicating a time when the vehicle has traveled are recorded as information belonging to the experience information in association with the situation recognition information (¶23, ¶28 and ¶121 – weather conditions at the time of delivery corresponding to the recited environmental information and time information and if the model is successful in performing a task, this information may be kept as additional training data for the model corresponding to the recited recorded information as experience information), and 
the control route calculation processor searches the experience information database based on the situation recognition information calculated by the situation recognition unit, extracts the experience information corresponding to the situation recognition information from the experience information database, and calculates a control route including the road of which the driving control function achievement value is high, and specified by the environment information and the time information, the route being a route when executing at least one of the plurality of functions based on the extracted experience information (¶28-31 and ¶91 – plan autonomous control strategy for high confidence level corresponding to the recited plan control route when function achievement value is high where the confidence level .
While Schubert does disclose determining a path for an unmanned vehicle to traverse including sidewalks/walkways etc. it does not explicitly disclose the determination of specific control functions based on identification of the road and associated experience information however Zhuang discloses a method for operating autonomous driving vehicles including determining a specific motion plan corresponding to the recited driving control functions based on prior driving experiences or driving statistics under the same or similar driving environment including roadway based observations and conditions (¶17 and ¶37-38).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined driving experience based motion plan building of Zhuang with the system for determining path confidence level of Schubert in order to allow the vehicle to travel with minimal human interaction (Zhuang - ¶2).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sato (US 2017/0213457) discloses a vehicle control system which utilizes collective vehicle experience from vehicles that have traveled a route in order to perform self driving control (Abstract).

. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665

/BEHRANG BADII/             Primary Examiner, Art Unit 3665